Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registrtaion Statement on Form S-8 of our report dated June 28, 2013, relating to the financial statements of First Federal of Northern Michigan Employees' Savings and Profit Sharing Plan (Registration No. 333-162801), as of December 31, 2012, which appear in the December 31, 2012 Annual Report on Form 11-K of First Federal of Northern Michigan Employees' Savings and Profit Sharing Plan. /s/ Plante & Moran, PLLC Auburn Hills, Michigan June 28, 2013
